DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, fusion protein comprising:
glutathione-S-transferase (GST);
a protein having binding affinity for a target cell or a target protein; and

a linker that links the GST with the protein having binding affinity for a target
cell or a target protein.  
The GST can be unbound or bound with a drug.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of fusion proteins the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for the full scope of fusion proteins.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of fusion proteins. Specifically, Applicant fails to disclose any other fusion proteins, besides those covered by the formulas in the specification and claims, namely GST-HER2 and GST-EGFR fusion proteins and their nanoparticles with a protein corona shield (PCSN).  However, in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the claimed genus of fusion proteins.
The claims also cover the recited conjugates in terms of function:
a protein having binding affinity for a target cell or a target protein; and linker that links the GST with the protein having binding affinity for a target cell or a target protein.  However, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of peptides and proteins to see if the compounds can perform the required affinity, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Accordingly, the specification lacks adequate written description for the recited fusion proteins.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The rejected claims cover, inter alia, atibody-drug conjugates comprising a cell binding ligand which embraces ligands that are not antibodies, or functional fragments thereof 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited targeting moieties, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Here, Applicant desires patent protection for targeting moieties for the claimed fusion proteins.  However, other than antibodies and their functional fragments, the specification does not provide adequate written description of the claimed genus of the targeting moieties.  This is because antibodies are well characterized, functionally and structurally, in the prior art.  Specifically, antibodies are heavy (~150 kDa) globular plasma proteins. The size of an antibody molecule is about 10 nm. They have sugar chains (glycans) added to conserved amino acid residues.  The basic functional unit of each antibody is an immunoglobulin (Ig) monomer (containing only one Ig unit); secreted antibodies can also be dimeric with two Ig units as with IgA, tetrameric with four Ig units like teleost fish IgM, or pentameric with five Ig units, like mammalian IgM.  The Ig monomer is a "Y"-shaped molecule that consists of four polypeptide chains; two identical heavy chains and two identical light chains connected by disulfide bonds.  Each chain is composed of structural domains called immunoglobulin domains. These domains contain about 70–110 amino acids and are classified into different categories (for example, variable or IgV, and constant or IgC) according to their size and function.  They have a characteristic immunoglobulin fold in which two beta sheets create a "sandwich" shape, held together by interactions between conserved cysteines and other charged amino acids.
Some parts of an antibody have the same functions. The arms of the Y, for example, contain the sites that can bind to antigens (in general, identical) and, therefore, recognize specific foreign objects. This region of the antibody is called the Fab (fragment, antigen-binding) region. It is composed of one constant and one variable domain from each heavy and light chain of the antibody. The paratope is shaped at the amino terminal end of the antibody monomer by the variable domains from the heavy and light chains. The variable domain is also referred to as the FV region and is the most important region for binding to antigens. To be specific, variable loops of β-strands, three each on the light (VL) and heavy (VH) chains are responsible for binding to the antigen. These loops are referred to as the complementarity determining regions (CDRs). 1 There are three CDRs (CDR1, CDR2 and CDR3), arranged non-consecutively, on the amino acid sequence of a variable domain of an antigen receptor. Since the antigen receptors are typically composed of two variable domains (on two different polypeptide chains, heavy and light chain), there are six CDRs for each antigen receptor that can collectively come into contact with the antigen. A single antibody molecule has two antigen receptors and therefore contains twelve CDRs total. There are three CDR loops per variable domain in antibodies.2
However, in contrast to the function of antibodies and their functional fragments, as outlined above, the other targeting moieties covered by the claims are not sufficiently characterized by the specification or state of the art in such a manner that those of ordinary skill would understand that the instant inventors knew how to they would be structurally integrated into the instant ADC’s.  In particular, the specification does not provide any examples of the other targeting moieties which function within the context of the claimed ADC’s, and in this way, the specification does not present the requisite examples of ligands and targeting moieties, other than antibodies, given the breadth and variety of these groups covered by the claims. Specifically, the specification does not disclose a sufficient description of a representative number of species, either by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, of those moieties which can be used in the claimed ADC’s.  
Moreover, the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed these moieties, which have the structural characteristics, as outlined above, which can properly function in the claimed ADC’s.  In this connection, the specification contains no structural or specific functional characteristics of the recited proteins and polypeptides.  At best, it simply indicates that one should test an infinite number of compounds and moieties to see if they function in the claimed ADC’s, which is indicative of a lack of written description, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
Accordingly, the specification lacks adequate written description for the recited affinity moieties. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al., Nat Commun 9, 4548 (2018) https://doi.org/10.1038/s41467-018-06979-4 (Oh).

Oh teaches the recited nanoparticles coated with GST-anti-HER2 fusion proteins:

    PNG
    media_image1.png
    246
    525
    media_image1.png
    Greyscale

“These results indicate that PCSN increases the tumor targeting ability, enhancing the efficacy of cancer chemotherapy. Collectively, we found that the supramolecular binding of GST-HER2-Afb on particles enabled the maintenance of conformational stability and further minimized interactions with serum proteins. In vitro and in vivo experiments confirmed that PCSN improved the targeting ability and therapeutic efficacy. These findings indicate that exploiting protein coronas can provide a tool for a targeting platform.” See page 6. 

Claim(s) 1, 2, 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al., Anal. Chem. 2007, 79, 2, 546–556 (Ha).

Ha teaches genetically engineered glutathione S-transferase proteins bearing one, two, and three Fc-specific B-domains in protein G from Streptococci (GST-GB1, -GB2, and -GB3, respectively) on bare gold nanoparticles:


    PNG
    media_image2.png
    685
    438
    media_image2.png
    Greyscale



The recited GST ligand and linkers are also described:

    PNG
    media_image3.png
    482
    882
    media_image3.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0028637 (KR 637).

KR 637 discloses a glutathione-S-transferase (GST)-antibody binding domain (ABD) recombinant secondary antibody mimic in which a GST protein and an ABD protein binding to the Fc region of a primary antibody are fused (see claim 1) The invention as set forth in claim 1 differs from the invention disclosed in KR 637 with respect to a fusion protein comprising a linker. However, a person skilled in the art would not have any difficulty in coupling a protein via a suitable linker in order improve in vivo drug delivery efficacy, and the effects thus achieved could also be sufficiently predicted. See Abstract:

    PNG
    media_image4.png
    246
    622
    media_image4.png
    Greyscale

See Machine translation of KR20170028637A, downloaded 3 August 2022 from https://patents.google.com/patent/KR20170028637A/en?oq=20170028637.
Regarding claim 2, KR 637 discloses an ABD protein binding to the Fc region of an antibody (see claim 1).
With respect to the additional features in claims 6 and 15, KR 637 discloses an ABD protein binding to the Fc region of an antibody (see claim 1).
The type of a target, which is the additional features in claims 3 and 4, is already widely known as a target for disease treatment, a person skilled in the art would not have any particular difficulty in applying a corresponding target according to diseases, and the limitation is not considered to produce any unexpected remarkable effects.
The type of a target, which is the additional features in claims 7, 8 and 16, is already widely known as a target for disease treatment, a person skilled in the art would not have any particular difficulty in applying a corresponding target according to diseases, and the limitation is not considered to produce any unexpected remarkable effects.
The difference between KR 637 and the claimed inventions is that KR 637 does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, KR 637 teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Claim(s) 5, 9-14, 17-19 rejected under 35 U.S.C. 103 as being unpatentable over KR 637 in view of Ma et al. Protein Conjugation to Nanoparticles by Designer Affinity Tags. Materials Today: Proceedings. 2017 (electronic publication on 01 September 2017), vol. 4, pages 6923-6929 (Ma).

KR 637 discloses a GST-ABD recombinant secondary antibody mimic in which a GST protein and an ABD protein binding to the Fe region of a primary antibody are fused (see claim 1). The invention as set forth in claims 5 and 14 differs from the invention disclosed in Dl in that a GST and a protein capable of binding to target cells or target proteins are linked via a linker. However, it is not considered that a person skilled in the art would have any difficulty in coupling a protein via a suitable linker in order improve in vivo drug delivery efficacy. In addition, the invention as set forth in claims 5 and 14 differs from the invention disclosed in Dl with respect to a drug delivery system containing a GST coupled drug (claim 5), or a pharmaceutical composition for preventing or treating cancer, containing a GST coupled anticancer drug (claim 14) However, D2, which belongs to the same technical field relating to a GST fusion protein, discloses nanoparticles in which GSTSNAP25, which is a GST fusion protein, is coupled to the surface of nanoparticles, and indicates that the nanoparticles are used for drug deliver (see the abstract and the Introduction). Accordingly, it is not considered that a person skilled in the art would have any particular difficulty in deriving the invention as in claims 5 and 14 by applying, to Dl, the technical feature of the nanoparticles for drug delivery, of D2 and it is also considered that the effects thereof could be sufficiently predicted.
It is considered that the additional features in claims 9, 12 and 17 could be suitably applied by a person skilled in the art from the feature illustrated in D2 wherein a GST is coupled to gold nanoparticles (see figure 3).
The additional features in claims 10, 11, 13, 18 and 19 could be readily derived by a person skilled in the art from the feature, disclosed in D2, of gold nanoparticles, and a use of the nanoparticles in drug delivery (see the abstract and the Introduction), and the disclosed anticancer drug is already widely known and could be suitably selected by a person skilled in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
	


/KARL J PUTTLITZ/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Antibody
        2 See https://en.wikipedia.org/wiki/Complementarity-determining_region